Exhibit EARNINGS RELEASE IDT Reports Results for Third Quarter Fiscal 2009 NEWARK, NJ — June 8, 2009:IDT Corporation (NYSE: IDT; IDT.C) today announced financial results for its fiscal 2009 third quarter ended April 30, 2009.The Company has scheduled a webcast to discuss its financial and operational results for 5:00 PM Eastern today.In a change from prior practice, in lieu of taking questions during the webcast, IDT management will accept questions relating to the Company that are e-mailed to invest@corp.idt.net before 5:00 PM on Tuesday, June 9th.If management can constructively answer questions, it will do so by posting the question along with its answers on the IDT Corporation website’s (www.idt.net) Investor Relations page as early as Friday, June 12th, after the market close, and through filing the material on a Form 8-K. OVERALL
